The plaintiffs will be entitled to the decree sought by the bill, if they show that the validity of the deed described in the bill was the question actually tried. In chancery, a decree may be made upon facts established to the satisfaction of the court, in a trial before a jury, a referee, or the court, without regard to such errors in the issue, the verdict, or the report, as, being explained by evidence, may be rightly understood. The amendment moved for is not necessary.
Case discharged.
ALLEN, J., did not sit.